

116 HR 4739 RS: Synthetic Opioid Exposure Prevention and Training Act
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 460116th CONGRESS2d SessionH. R. 4739[Report No. 116–229]IN THE SENATE OF THE UNITED STATESDecember 10, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 1, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo amend the Homeland Security Act of 2002 to protect U.S. Customs and Border Protection officers,
			 agents, other personnel, and canines against potential synthetic opioid
 exposure, and for other purposes.1.Short titleThis Act may be cited as the Synthetic Opioid Exposure Prevention and Training Act.2.Protection against potential synthetic opioid exposure within U.S. Customs and Border Protection(a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by inserting after section 415 the following new section:416.Protection against potential synthetic opioid exposure(a)In generalThe Commissioner of U.S. Customs and Border Protection shall issue a policy that specifies effective protocols and procedures for the safe handling of potential synthetic opioids, including fentanyl, by U.S. Customs and Border Protection officers, agents, other personnel, and canines, and to reduce the risk of injury or death resulting from accidental exposure and enhance post-exposure management.(b)Training(1)In generalTogether with the issuance of the policy described in subsection (a), the Commissioner of U.S. Customs and Border Protection shall require mandatory and recurrent training on the following:(A)The potential risk of opioid exposure and safe handling procedures for potential synthetic opioids, including precautionary measures such as the use of personal protective equipment during such handling.(B)How to access and administer opioid receptor antagonists, including naloxone, post-exposure to potential synthetic opioids.(2)IntegrationThe training described in paragraph (1) may be integrated into existing training under section 411(l) for U.S. Customs and Border Protection officers, agents, and other personnel.(c)Personal protective equipment and opioid receptor antagonistsTogether with the issuance of the policy described in subsection (a), the Commissioner of U.S. Customs and Border Protection shall ensure the availability of personal protective equipment and opioid receptor antagonists, including naloxone, to all U.S. Customs and Border Protection officers, agents, other personnel, and canines at risk of accidental exposure to synthetic opioids.(d)OversightTo ensure effectiveness of the policy described in subsection (a)—(1)the Commissioner of U.S. Customs and Border Protection shall regularly monitor the efficacy of the implementation of such policy and adjust protocols and procedures, as necessary; and(2)the Inspector General of the Department shall audit compliance with the requirements of this section not less than once each year for the 5 years after the date of the enactment of this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 415 the following new item:Sec. 416. Protection against potential synthetic opioid exposure..1.Short titleThis Act may be cited as the Synthetic Opioid Exposure Prevention and Training Act.2.Protection against potential synthetic opioid exposure within U.S. Customs and Border Protection(a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by inserting after section 415 the following new section:416.Protection against potential synthetic opioid exposure(a)In generalThe Commissioner of U.S. Customs and Border Protection shall issue a policy that specifies effective protocols and procedures for the safe handling of potential synthetic opioids, including fentanyl, by U.S. Customs and Border Protection officers, agents, other personnel, and canines, and to reduce the risk of injury or death resulting from accidental exposure and enhance post-exposure management.(b)Training(1)In generalTogether with the issuance of the policy described in subsection (a), the Commissioner of U.S. Customs and Border Protection shall require mandatory and recurrent training on the following:(A)The potential risk of opioid exposure and safe handling procedures for potential synthetic opioids, including precautionary measures such as the use of personal protective equipment during such handling.(B)How to access and administer opioid receptor antagonists, including naloxone, post-exposure to potential synthetic opioids.(2)IntegrationThe training described in paragraph (1) may be integrated into existing training under section 411(l) for U.S. Customs and Border Protection officers, agents, and other personnel.(c)Personal protective equipment and opioid receptor antagonistsTogether with the issuance of the policy described in subsection (a), the Commissioner of U.S. Customs and Border Protection shall ensure the availability of personal protective equipment and opioid receptor antagonists, including naloxone, to all U.S. Customs and Border Protection officers, agents, other personnel, and canines at risk of accidental exposure to synthetic opioids.(d)OversightTo ensure effectiveness of the policy described in subsection (a)—(1)the Commissioner of U.S. Customs and Border Protection shall regularly monitor the efficacy of the implementation of such policy and adjust protocols and procedures, as necessary; and(2)the Inspector General of the Department shall audit compliance with the requirements of this section not less than once during the 3-year period after the date of the enactment of this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 415 the following new item:Sec. 416. Protection against potential synthetic opioid exposure..June 1, 2020Reported with an amendment